Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US 20210218957 A1).
Re claim 1, Jang discloses a method of decoding a video, the method comprising: 
obtaining one or more spatial merge candidates of a current block (Jang: paragraph [0088]); 
obtaining a temporal merge candidate of the current block (Jang: paragraph [0088]); 
generating a merge candidate list of the current block by adding the spatial and temporal merge candidates thereto (Jang: paragraph [0088]); 
obtaining motion information of the current block from one among merge candidates included in the merge candidate list (Jang: paragraph [0096], determining a prediction candidate to be popped from the HMVP buffer based on sub-sampling); and 
obtaining a prediction sample of the current block based on the motion information of the current block (Jang: paragraph [0096], motion information stored in a buffer may be sub-sampled to be used as a prediction candidate), 
wherein when a number of the spatial and temporal merge candidates included in the merge candidate list is less than a threshold value, a motion information candidate included in a motion information table is added to the merge candidate list as a merge candidate (Jang: paragraph [0088], the number of maximally allowed merge candidates may be signaled, and when the total number of available merge candidates reach the number of maximally allowed merge candidates, the procedure for configuring a merge candidate list may be terminated).
Claim 7 recites the corresponding encoding method for encoding the data decoded by the decoding method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Jang discloses both encoding (Jang: Figs. 2 and 14) and decoding (Jang: Figs. 3 and 16).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 7.  Accordingly, claim 7 has been analyzed and rejected with respect to claim 1 above.
Claim 9 has been analyzed and rejected with respect to claim 3 above.
Claim 10 has been analyzed and rejected with respect to claim 4 above.
Claim 13 recites the corresponding computer readable medium for storing data from claim 1.  Therefore, claim 13 is rejected in view of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20210218957 A1) in view of Han et al. (US 20200053379 A1).
Re claim 2, Jang does not disclose the method further comprises determining, based on a position of the current block, whether to update the motion information table with the motion information of the current block.  However, Han discloses that the merge candidates are constrained according to certain positions (Han: paragraph [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jang and Han to improve efficiency in coding (Han: paragraph [0005])
Re claim 5, Jang does not disclose when the current block is included in a pre-determined region, the motion information table is not updated with motion information of previous block that is included in the same region as the current block.  However, Han discloses that candidates inside the same merge estimation region (MER) are not considered (Han: paragraph [0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jang and Han to improve efficiency in coding (Han: paragraph [0005])
Claim 8 has been analyzed and rejected with respect to claim 2 above.
Claim 11 has been analyzed and rejected with respect to claim 5 above.

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20210218957 A1) in view of Chiang et al. (US 20210392364 A1).
Re claim 6, Jang does not specifically disclose that the method further comprises performing a redundancy check for the motion information candidate included in the motion information table, and wherein the redundancy check for the motion information candidate is performed with a merge candidate that is derived from a top neighboring block or a left neighboring block.  However, Chiang discloses that redundancy check is performed to remove redundant candidates, wherein spatial candidates of a left block and a top block may be checked (Chiang: paragraph [0006]).  Since Jang and Chiang relate to merge candidates, one of ordinary skill in the art before the effective filing date would have found it obvious to combine Jang and Chiang in order to improve the prediction modes (Chiang: paragraph [0046]).
Claim 12 has been analyzed and rejected with respect to claim 6 above.

	
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482